                          IN THE UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

             v.                                        CRIMINAL NO. 19-560

STALYN MORALES


                                  GUILTY PLEA AGREEMENT

        Under Rule 11 of the Federal Rules of Criminal Procedure, the government, the

defendant, and the defendant's counsel enter into the following guilty plea agreement. Any

reference to the United States or the government in this agreement shall mean the Office of the

United States Attorney for the Eastern District of Pennsylvania.

        1.        The defendant agrees to plead guilty to Counts Three and Count Nine of the

Indictment charging him with submitting a false claim to the United States, in violation of 18

U.S.C. § 287, and aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(l), all arising

from his scheme to file false income tax returns using the identities of others. The defendant

further acknowledges his waiver of rights, as set forth in the attachment to this agreement.

       2.         At the time of sentencing, the government will:

                  a.     Move to dismiss Counts One, Two, Four through Eight, and Ten of the

Indictment as to this defendant. The defendant waives the statute of limitations as to all counts to

be dismissed under this agreement and agrees that if the defendant wtthdraws from, or

successfully challenges, the guilty plea entered under this agreement, or if these counts are

otherwise reinstated under the terms of this agreement, neither the statute of limitations nor the

Double Jeopardy Clause will bar prosecution on any of these dismissed counts.
               b.      Make whatever sentencing recommendation as to imprisonment, fines,

forfeiture, restitution, and other matters which the government deems appropriate.

               c.      Comment on the evidence and circumstances of the case; bring to the

Court's attention all facts relevant to sentencing including evidence relating to dismissed counts,

if any, and to the character and any criminal conduct of the defendant; address the Court

regarding the nature and seriousness of the offense; respond factually to questions raised by the

Court; correct factual inaccuracies in the presentence report or sentencing record; and rebut any

statement of facts made by or on behalf of the defendant at sentencing.

               d.      Nothing in this agreement shall limit the government in its comments in,

and responses to, any post-sentencing matters.

       3.      The defendant understands, agrees, and has had explained to him by counsel that

the Court may impose the following statutory maximum and mandatory minimum sentence:

Count Three (false claim), 5 years imprisonment, a $250,000 fine, three years supervised release,

and a $100 special assessment. Count Nine (aggravated identify theft), a two year mandatory

term of imprisonment, a one year period of supervised release, a $250,000 fine, and a $100

special assessment.

       Total Maximum and Mandatory Minimum Sentence is: Seven years in prison, including a

two year mandatory term of imprisonment, a three year period of supervised release, a $500,000

fine, and a $200 special assessment. Full restitution of $5,400 also shall be ordered.

       4.      The defendant further understands that supervised release may be revoked if its

terms and conditions are violated. When supervised release is revoked, the original term of

imprisonment may be increased by up to 2 years on Count Three and up to 1 year on Count Nine.




                                                 -2-
Thus, a violation of supervised release increases the possible period of incarceration and makes it

possible that the defendant will have to serve the original sentence, plus a substantial additional

period, without credit for time already spent on supervised release.

        5.      In order to facilitate the collection of the criminal monetary penalties to be

imposed in connection with this prosecution, the defendant agrees fully to disclose all income,

assets, liabilities, and financial interests, held directly or indirectly, whether held in his own

name or in the name of a relative, spouse, associate, another person, or entity, and whether held

in this country or outside this country. Accordingly:

                a.      The defendant will submit a completed Financial Statement of Debtor to

the U.S. Attorney' s Office, in a form it provides and as it directs, within 14 days of execution of
                                                                                          I
this plea agreement. The defendant promises that his financial statement and disclosures will be

complete, accurate, and truthful.

               b.       The defendant expressly authorizes the U.S. Attorney's Office to obtain a

credit report on him in order to evaluate the defendant's abi;ity to satisfy any monetary penalty

imposed by the Court.

               c.       Upon request by the United States, the defendant also agrees to submit to a

financial deposition or interview prior to sentencing, and provide all documents within the

defendant's possession or control as requested by the U.S . Attorney' s Office regarding the

defendant's financial resources and that of the defendant's household.

               d.       The defendant agrees not to transfer, assign, dispose, remove, conceal,

pledge as collateral, waste, or destroy property with the effect of hindering, delaying, or

defrauding the United States or victims. The defendant otherwise shall not devalue any property

worth more than $1,000 before sentencing, without the prior approval of the United States.



                                                 -3-
                e.     The defendant also agrees to execute any documents necessary to release

any funds held in any repository, bank, investment, other financial institution, or any other

location in order to make partial or total payment toward any monetary penalty that the Court

may impose.

                f.     If the defendant fails to comply with this paragraph of the plea agreement

or if any of the defendant's representations pursuant to the requirements set forth in this

paragraph are false or inaccurate, the government may elect to: void this agreement; and/or argue

that the defendant is not entitled to a downward adjustment for acceptance of responsibility

under Guideline Section 3El. 1.

        6.     The defendant agrees to pay restitution of $5,400. The defendant agrees that

restitution shall include losses caused by the defendant's relevant conduct in this case, as defined

under USSG § lBl.3. The defendant agrees that any restitution or fine imposed by the Court

shall be due and payable immediately and on such terms and conditions that the Court may

impose. In the event the Court imposes a schedule for the payment of restitution or fine, the

defendant understands and agrees that such a schedule represents a minimum payment obligation

and does not preclude the United States Attorney's Office from pursuing any other means by

which to satisfy the defendant's full and immediately enforceable financial obligation under

applicable federal and/or state law.

       7.      The defendant agrees that forfeiture, r'estitution, fine, assessment, tax, interest, or

other payments in this case do not constitute extraordinary acceptance of responsibility or

provide any basis to seek a downward departure or variance from the applicable Sentencing

Guideline range.




                                                -4-
        8.     _The defendant agrees to pay the special victims/witness assessment in the amount

of $200 before the time of sentencing and shall provide a receipt from the Clerk to the

government before sentencing as proof of this payment.

        9.     The defendant may not withdraw his plea because the Court declines to follow

any recommendation, motion, or stipulation by the parties to this agreement. No one has

promised or guaranteed to the defendant what sentence the Court will impose.

        10.    Pursuant to USSG § 6B 1.4, the parties enter into the following stipulations under

the Sentencing Guidelines Manual. It is understood and agreed that: (1) the parties are free to

argue (except as stated below) the applicability of any other provision of the Sentencing

Guidelines, including offense conduct, offense characteristics, criminal history, adjustments, and

departures; (2) these stipulations are not binding upon either the Probation Office or the Court;

and (3) the Court may make factual and legal determinations that differ from these stipulations

and that may result in an increase or decrease in the Sentencing Guidelines range and the

sentence that may be imposed:

               (a). The parties agree and stipulate that: $295,425 was the intended fraud loss

caused in furtherance of the criminal activity jointly undertaken by the defendant and co-

schemers; this amount was within the scope of the defendant's agreement; this amount was

reasonably foreseeable to the defendant in connection with the scheme; and the defendant' s

Guideline range should be calculated based on this amount pursuant to USSG § lBl.3 .

               (b). The parties agree and stipulate that, as of the date of this agreement, the

defendant has demonstrated acceptance of responsibility for his offense, making the defendant

eligible for a 2-level downward adjustment under USSG § 3El .l(a).




                                               -5-
                (c). The parties agree and stipulate that, as of the date of this agreement, the

defendant has assisted authorities in the investigation or prosecution of his own misconduct by

timely notifying the government of his intent to plead guilty, thereby permitting the government

to avoid preparing for trial and permitting the government and the court to allocate their

resources efficiently, resulting in a I-level downward adjustment under USSG § 3El.l(b).

        11.     If the defendant commits any federal, state, or local crime between the date of this

agreement and his sentencing, or otherwise violates any other provision of this agreement, the

government may declare a breach of the agreement, and may at its option: (a) prosecute the

defendant for any federal crime including, but not limited to, perjury, obstruction of justice, and

the substantive offenses arising from this investigation, based on and using any information

provided by the defendant during the investigation and prosecution of the criminal case; (b) upon

government motion, reinstate and try the defendant on any counts which were to be, or which

had been, dismissed on the basis of this agreement; (c) be relieved of any obligations under this

agreement regarding recommendations as to sentence; and (d) be relieved of any stipulations

under the Sentencing Guidelines. Moreover, the defendant's previously entered guilty plea will

stand and cannot be withdrawn by him. The decision shall be in the sole discretion of the

government both whether to declare a breach, and regarding the remedy or remedies to seek.

The defendant understands and agrees that the fact that the government has not asserted a breach

of this agreement or enforced a remedy under this agreement will not bar the government from

raising that breach or enforcing a remedy at a later time.


       12.     In exchange for the promises made by the government in entering this plea

agreement, the defendant voluntarily and expressly waives all rights to appeal or collaterally

attack the defendant's conviction, sentence, or any other matter relating to this prosecution,


                                                -6-
whether such a right to appeal or collateral attack arises under 18 U.S.C. § 3742, 28 U.S.C.

§ 1291 , 28 U.S.C. § 2255, or any other provision oflaw. As part of this knowing and voluntary

waiver of the right to appeal or collaterally attack the conviction and sentence, the defendant

expressly waives the right to raise on appeal or on collateral review any argument that (1) the

statute[s] to which the defendant is pleading guilty is[are] unconstitutional and (2) the admitted

conduct does not fall within the scope of the statute[s] .

                a.          Notwithstanding the waiver provision above, if the government appeals

from the sentence, then the defendant may file a direct appeal of his sentence.

                b.          If the government does not appeal, then notwithstanding the waiver

provision set forth in this paragraph, the defendant may file a direct appeal or petition for

collateral relief but may raise only a claim, if otherwise permitted by law in such a proceeding:

                       1.          that the defend~t' s sentence on any count of conviction exceeds

the statutory maximum for that count as set forth in paragraph 3 above;

                      11.          challenging a decision by the sentencing judge to impose an

"upward departure" pursuant to the Sentencing Guidelines;

                     111.          challenging a decision by the sentencing judge to impose an

"upward variance" above the final Sentencing Guideline range determined by the Court; and

                     1v.           that an attorney who represented the defendant during the course of

this criminal case provided constitutionally ineffective assistance of counsel.

If the defendant does appeal or seek collateral relief pursuant to this subparagraph, no issue may

be presented by the defendant in such a proceeding other than those described in this

subparagraph.




                                                   -7-
        13.     The defendant acknowledges that pursuing an appeal or any collateral attack

waived in the preceding paragraph may constitute a breach of this plea agreement. The

government recognizes that the mere filing of a notice of appeal is not a breach of the plea

agreement. The government may declare a breach only after the defendant or his counsel

thereafter states, either orally or in writing; a determination to proceed with an appeal or

collateral attack raising an issue the government deems barred by the waiver. The parties

acknowledge that the pursuit of an appeal constitutes a breach only if a court determines that the

appeal does not present an issue that a judge may reasonably conclude is permitted by an

exception to the waiver stated in the preceding paragraph or constitutes a "miscarriage of justice"

as that term is defined in applicable law.

        14.    The defendant waives any claim under the Hyde Amendment, 18 U.S.C . § 3006A

(Statutory Note), for attorney's fees and other litigation expenses arising out of the investigation

or prosecution of this matter.

        15.    The defendant waives all rights, whether asserted directly or by a representative,

to request or receive from any department or agency of the United States any records pertaining

to the investigation or prosecution of this case, including without limitation any records that may

be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act, 5 U.S.C. §

552a.

        16.    The defendant is satisfied with the legal representation provided by the

defendant's lawyer; the defendant and this lawyer have fully discussed this plea agreement; and

the defendant is agreeing to plead guilty because the defendant admits that he is guilty.

        17.    It is agreed that the parties ' guilty plea agreement contains no additional

promises, agreements, or understandings other than those set forth in this written guilty plea



                                                -8-
agreement, and that no additional promises, agreements, or understandings will be entered into

unless in writing and signed by all parties. In addition, the prior off-the-record proffer letter

dated February 21 , 2020, is revoked as of the date this plea is entered.

                                                       WILLIAM M. McSWAIN




STALYNRI'E
Defendant




                                                       Assistant United States Attorney


Date:




                                                -9-
                                             Attachment


                         IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                 v.                                   CRIMINAL NO. 19-560

STALYN MORALES


                             ACKNOWLEDGMENT OF RIGHTS

        I hereby acknowledge that I have certain rights that I will be giving up by pleading guilty.

        1.     I understand that I do not have to plead guilty.

        2.     I may plead not guilty and insist upon a trial.

        3.     At that trial, I understand

                 a.      that I would have the right to be tried by a jury that would be selected
from the Eastern District of Pennsylvania and that along with my attorney, I would have the right
to participate in the selection of that jury;

              b.      that the jury could only convict me if all 12 jurors agreed that they were
convinced of my guilt beyond a reasonable doubt;

              c.      that the government would have the burden of proving my guilt beyond a
reasonable doubt and that I would not have to prove anything;

             d.     that I would be presumed innocent unless and until such time as the jury
was convinced beyond a reasonable doubt that the government had proven that I was guilty;

               e.     that I would have the right to be represented by a lawyer at this trial and at
any appeal following the trial, and that ifl could not afford to hire a lawyer, the court would
appoint one for me free of charge;

              f.     that through my lawyer I would have the right to confront and cross-
examine the witnesses against me;
               g.       that I could testify in my own defense if I wanted to and I could subpoena
witnesses to testify in my defense if I wanted to ; and

               h.       that I would not have to testify or otherwise present any defense if I did
not want to and that if I did not present any evidence, the jury could not hold that against me.

         4.      I understand that if I plead guilty, there will be no trial and I would be giving up
all of the rights listed above.

       5.      I understand that ifl decide to enter a plea of guilty, the judge will ask me
questions under oath and that if I lie in answering those questions, I could be prosecuted for the
crime of perjury, that is, for lying under oath.

        6.      I understand that ifl plead guilty, I have given up my right to appeal, except as set
forth in the appellate waiver provisions of my plea agreement.

       7.        Understanding that I have all these rights and that by pleading guilty I am giving
them up, I still wish to plead guilty.

        8.    I acknowledge that no one has promised me what sentence the Court will impose.
I am aware and have discussed with my attorney that, at sentencing, the Court will calculate the
Sentencing Guidelines range (including whether any departures apply), and then, in determining
my sentence, will consider the Guideline range and all relevant policy statements in the
Sentencing Guidelines, along with other ~entencing factors set forth in 18 U.S.C. § 3553(a),
including

       (1) the nature and circumstances of the offense and my personal history and
       characteristics;

       (2) the need for the sentence imposed-- (A) to reflect the seriousness of the offense, to
       promote respect for the law, and to provide just punishment for the offense; (B) to afford
       adequate deterrence to criminal conduct; (C) to protect the public from further crimes of
       the defendant; and (D) to provide the defendant with needed educational or vocational
       training, medical care, or other correctional treatment in the most effective manner;

       (3) the kinds of sentences available;

       (4) the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and




                                                -2-
         . (5) the need to provide restitution to any victims of the offense.




STA
  f l~
Defendant




Dated:
              I       I




                                                  -3-
